Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2676 Filed 08/25/21 Page 1 of 25




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

WATERFRONT PETROLEUM
TERMINAL COMPANY,

       Plaintiff/Counter-Defendant,

v.                                                       Case No. 19-13621

DETROIT BULK STORAGE, INC.,

     Defendant/Counter-Plaintiff.
__________________________________/

            OPINION AND ORDER DENYING IN PART CROSS-MOTIONS
                         FOR SUMMARY JUDGMENT

       Plaintiff Waterfront Petroleum Terminal Company (“Waterfront”) and Defendant

Detroit Bulk Storage, Inc. (“DBS”) the owner and lessor, respectively, of maritime

facilities on the Detroit River, are litigating over the usage of wharf space at the

adjoining facilities, among other issues. The parties have filed cross-motions for

summary judgment seeking to determine their respective usage rights. (See ECF Nos.

43, 44.)1 The court finds a hearing unnecessary. E.D. Mich. L.R. 7.1(f)(2). The court will

deny, in part, both parties’ motions for summary judgment, as factual disputes exist that

prevent the court from definitively determining if Defendant’s use of the wharf space is

reasonable under the applicable Michigan common law standard.




1 At the joint request of the parties, the court will not consider in this opinion any issue
related to Defendant’s counterclaim regarding a dock collapse. The parties mutually
requested that the court delay consideration of the counterclaim, and related issues, in
light of Defense counsel’s illness.
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2677 Filed 08/25/21 Page 2 of 25




                                    I. BACKGROUND

       Since 2007, Plaintiff Waterfront has operated a marine fuel terminal, with a

physical address of 5431 West Jefferson Avenue, for commercial vessels on the Detroit

River. (ECF No. 43-3, PageID.998; ECF No. 44, PageID.1232.) Later, Plaintiff

purchased two adjoining parcels at 5701 and 5601 West Jefferson with dock frontage

immediately downriver of its fueling terminal. (ECF No. 43-3, PageID.994.) Plaintiff used

the newly acquired land to open a bulk cargo terminal to accept deliveries from the

freighters operating on the Great Lakes. (Id.) Plaintiff’s three parcels together provide

approximately 1,783 combined linear feet of dock frontage on the Detroit River. (ECF

No. 57-5, PageID.2541.) Plaintiff’s facility is outlined in red in Figure 1 below.

       In 2019, Defendant DBS entered a month-to-month lease 2 for a riverfront parcel

at 5851 West Jefferson (the “Revere Dock”), which is owned by Revere Dock, LLC.

(ECF No. 43-2, PageID.952-53.) The Revere Dock has approximately 540 feet of river

frontage and is immediately adjacent to Waterfront’s bulk dock. (ECF No. 43-2,

PageID.954.) The Revere Dock is bordered by Plaintiff’s facility upstream and by an

active boat slip and marine facility operated by the U.S. Army Corps of Engineers on the

downstream side. (ECF No. 43-2, PageID.960.) Defendant operated a bulk cargo facility

at the Revere Dock between August and November 2019 until a dock collapse on the

parcel suspended operations at the Revere Dock (the dock collapse is the subject of




2 While the issue of whether a lease exists, oral or otherwise, is factually contested by
the parties (see ECF Nos. 48, 56), when considering Plaintiff’s motion for summary
judgment, the court is required to draw all reasonable inferences in favor of the non-
moving party so for the purposes of Plaintiff’s motion the court will assume such a lease
exists.
                                              2
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2678 Filed 08/25/21 Page 3 of 25




Defendant’s counterclaim). (ECF No. 44, PageID.1234; ECF No. 57-5, PageID.2545.)

The Revere Dock parcel is outlined in yellow in Figure 1 below.




                         Figure 1 (ECF No. 57-5, PageID.2542.)

       Both parties are owned by individuals with substantial experience operating

maritime facilities. Plaintiff’s owner, Harry Warner, has been operating petroleum

facilities on the Great Lakes since 1976. (ECF No. 43-3, PageID.996.) Warner’s other

facilities include a location on the Rouge River in Detroit and a maritime facility in the

Chicago area. (ECF No. 43-5, PageID.1047.) Defendant’s principal owner, Jack Frye,

started his bulk aggregate business in Detroit in 1985 and now operates two such docks

in Michigan and seven docks through a sister company on the Canadian side. (ECF No.

43-13, PageID.1199-1200.)

       When the Revere Dock was active during 2019, Defendant received 21 separate

deliveries of bulk aggregate at the facility from freighters ranging between approximately

625 and 750 feet in length. (ECF No. 57-5, PageID.2545.) While in full operation,

Defendant received about one delivery every five-and-a-half days on average. (See id.)


                                              3
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2679 Filed 08/25/21 Page 4 of 25




To make a delivery, a freighter docks parallel to the river bank a few feet from the wharf.

Lake freighters have a long “self-unloading” boom containing a conveyor belt that

swings to shore and dumps large piles of bulk cargo on the dock. (ECF No. 43-13,

PageID.1204, 1207.) These piles are later loaded into trucks for distribution to the

customer. While unloading bulk cargo, it is customary for the moored freighters to move

ahead and astern along the dock by an action known as “warping” (using their mooring

lines) to facilitate the freighter’s self-unloading boom to place piles of material on the

requested section of dock. (ECF No. 57-5, PageID.2546.) To unload a full freighter, it

can take between five and seven-and-a-half hours. (ECF No. 43-2, PageID.955.)

       It is undisputed that the length of the vessels meant that freighters calling at the

Revere Dock regularly extended in front of Waterfront’s neighboring property, thereby

blocking access to the most downriver portion of its property where Plaintiff now

operates its own bulk dock; depending on the size of the vessel that is “warping” the

encroachment could extend 100 to 200 feet beyond the property line. (ECF No. 43,

PageID.906; ECF No. 44, PageID.1233, 1245.) Plaintiff does not allege that

Defendant’s employees trespassed on Plaintiff’s dock front itself during the unloading

process or physically moored the freighters to its dock. (See ECF No. 57-5,

PageID.2546.) And Plaintiff’s owner Henry Warner acknowledged that the 2019

encroachments did not cause Plaintiff to turn away or delay any vessels at its very

active fueling dock on the upstream portion of the property. (ECF No. 43-3,

PageID.1005.) Nor is Plaintiff claiming any lost profits from the 2019 encroachments. 3



3The only effect from Defendant’s 2019 operations at the Revere Dock uncovered
during discovery was a Waterfront employee’s recollection that on at least one
occasion, he was forced to anchor a company-owned barge in the Detroit River for
                                              4
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2680 Filed 08/25/21 Page 5 of 25




(id.; see also ECF Nos. 43-8, 43-9, PageID.1082-84 (noting that only three deliveries to

Waterfront’s bulk dock facility occurred during 2019 and ten during the 2020 shipping

season).)

       Plaintiff alleges that the mooring of vessels so large that they extend in front of its

property constitutes a maritime trespass, and Plaintiff began formally notifying

Defendant on August 12, 2019 that it would take legal actions to prevent such

encroachments in the future. (ECF No. 44-2, PageID.1269.) During 2020, while

Defendant’s operations were suspended due to the Revere Dock collapse, Plaintiff used

some of a $3 million line of credit to fund seawall upgrades to what is now the downriver

bulk dock portion of its facility. Warner testified that Plaintiff plans to add a “second

[fueling] berth,” use the improved dock as a staging, or as a storage area for some of its

barges currently docked at other rented maritime facilities in the region. (ECF No. 43-3,

PageID.997, 1018.) Plaintiff contends that Defendants continued encroachment will

prevent it from fully utilizing its own property to its potential and could cause his

business to incur demurrage charges (late fees) if the dock is not available to a calling

vessel at the time promised by Waterfront. (ECF No. 44, PageID.1237.) Warner also

raises safety concerns about Defendant’s operations.

       Plaintiff filed the present action in December 2019, relying on the court’s

jurisdiction over admiralty and maritime controversies through 28 U.S.C. § 1333. (See

ECF No. 1.) Plaintiff requests both declaratory and injunctive relief to prevent future

encroachments in front of its wharf and seeks damages for maritime trespass during the



three hours while he waited to fuel at Waterfront’s fueling terminal instead of being able
to dock the barrage at Waterfront’s bulk dock until the fueling station was available.
(ECF No. 43-5, PageID.1051-52.)
                                              5
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2681 Filed 08/25/21 Page 6 of 25




2019 shipping season. The parties have now completed extensive discovery in the

action and have filed cross-motions for summary judgment on the encroachment issue.

(See ECF Nos. 43, 44.)

       Defendant argues that it should be awarded summary judgment because the

Michigan Supreme Court’s 1932 decision in Rosema v. Construction of Materials Corp.,

258 Mich. 457; 243 N.W. 24 (1932), adopted a common law rule establishing that a

neighboring riparian landowner can moor a vessel beyond the property line as long as

reasonable access is not obstructed, and, that Michigan does not recognize a

cognizable claim for maritime trespass in such a situation. (ECF No. 43, PageID.915,

920-22.)

       Defendant further contends, based on the testimony of its owner Jack Frye, that

such encroachment on neighboring docks is a regular and customary occurrence at

industrial docks on the Great Lakes. (Id., PageID.909.) It further points out that Plaintiff

engages in the same practice, at least twice each month, when it fuels 1,000-foot

freighters at its Detroit fuel terminal that undisputedly protrude 80 feet over the property

line in front of the dock of Plaintiff’s upstream neighbor, the James Group. (Id.)

Defendant notes that one of the three vessels that made a delivery to Plaintiff’s bulk

dock during 2019 also hung over the property line in front of the Revere Dock. (ECF No.

43-2, PageID.974.) Defendant substantiates its position regarding local custom with the

affidavit of an expert witness. (See ECF No. 43-14.)

       Plaintiff contrastingly argues that it should be awarded summary judgment on the

wharf usage dispute because, as a riparian property owner, it has the right to prohibit

Defendant from mooring a ship on its bottomlands only a few feet from the edge of its



                                              6
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2682 Filed 08/25/21 Page 7 of 25




bulk dock. While Plaintiff recognizes that the “[t]he use of water by the riparian owner is

governed by the principles of reasonableness” and that “reasonableness depends on

the facts of the case,” it argues routinely docking vessels over 650 feet in length at a

dock only 540 feet long, is not merely an incidental trespass and therefore should not be

considered reasonable. (ECF No. 44, PageID.1249-50 (citing Hoover v. Crane, 362

Mich. 36, 106 N.W.2d 563 (1960); W. Michigan Dock & Mkt. Corp. v. Lakeland Invs.,

534 N.W.2d 212, 216 (Mich. App. 1995)).) In Plaintiff’s view, it was not reasonable for

Defendant to expect it could operate a bulk aggregate business on a riverfront parcel

not long enough to accommodate even the smallest freighter calling at the facility.

Plaintiff acknowledges that Defendant’s encroachment during the “narrow” four-month

period that Defendant operated at the Revere Dock before the collapse “did not interfere

with Waterfront’s business,” but points to deposition testimony by Warner and his

employees explaining that Plaintiff plans “to expand the operation of his fuel terminal

within the entire footprint of the property [it] own[s].” (Id., PageID.1251.) Plaintiff argues

that its planned increase in use of its current bulk dock makes increased conflicts

inevitable. Plaintiff also provides an affidavit from an expert witness supporting its

position. (See ECF No. 57-5.)

                                       II. STANDARD

       To prevail on a motion for summary judgment, a movant must show “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). First, the moving party bears the initial burden of

presenting evidence that “demonstrate[s] the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). There is no requirement that



                                               7
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2683 Filed 08/25/21 Page 8 of 25




the moving party “support its motion with [evidence] negating the opponent’s claim.” Id.

(emphasis removed); see also Emp’rs Ins. of Wausau v. Petrol. Specialties, Inc., 69

F.3d 98, 102 (6th Cir. 1995).

       Second, “the nonmoving party must come forward with ‘specific facts showing

that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (emphasis removed) (quoting Fed. R. Civ. P. 56(e)). This

requires more than a “mere existence of a scintilla of evidence” or “‘[t]he mere

possibility’ of a factual dispute.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986); Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992) (quoting Gregg v.

Allen-Bradley Co., 801 F.2d 859, 863 (6th Cir. 1986)). For a court to deny summary

judgment, “the evidence [must be] such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson, 477 U.S. at 248. All reasonable inferences from the

underlying facts must be drawn “in the light most favorable to the party opposing the

motion.” United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); Moran v. Al Basit

LLC, 788 F.3d 201, 204 (6th Cir. 2015).

                                     III. DISCUSSION

       The court must first determine if it has jurisdiction over the present dispute. While

neither party contests Plaintiff’s assertion that this court has jurisdiction under 28 U.S.C.

§ 1333, the court is always “under an independent obligation to examine their own

jurisdiction,” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990), and a federal

court may not entertain an action over which it has no jurisdiction. See Insurance Corp.

of Ireland. Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 701 (1982). “[A]

party seeking to invoke federal admiralty jurisdiction pursuant to 28 U.S.C. § 1333(1)



                                              8
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2684 Filed 08/25/21 Page 9 of 25




over a tort claim must satisfy conditions both of location and of connection with maritime

activity.” Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 534 (1995).

Because Plaintiff brings a claim for “maritime trespass,” a tort that allegedly occurred on

the navigable water of the Detroit River, concerning a “traditional maritime activity”—

docking and unloading a bulk freighter—that could “potentially [have a] disruptive impact

on maritime commerce” of its neighbor, the court concludes that the test for admiralty

jurisdiction has been satisfied. See id. (applying the test for admiralty jurisdiction over a

tort claim); 80 A.L.R. Fed. 105.

       When considering a suit brought under admiralty jurisdiction, the court must

apply federal admiralty law to the dispute including, “‘the application of substantive

admiralty law’” rather than state law. Matheny v. Tennessee Valley Auth., 503 F. Supp.

2d 917, 921-22 (M.D. Tenn. 2007) (quoting Yamaha Motor Corp., U.S.A. v. Calhoun,

516 U.S. 199, 206 (1996).) “[S]tate law is [still] to be applied where it ‘fills gaps’ or

provides relief that otherwise would not be available under admiralty law; but, where

state law would supersede or limit clearly defined maritime causes of action, it cannot

be applied.” Matheny v. Tennessee Valley Auth., 503 F. Supp. 2d 917, 922 (M.D. Tenn.

2007) (citing Yamaha Motor Corp., 516 U.S. at 204-05).

       The ownership of the bottomlands of a navigable body of water is generally

considered an area left to state law. See Montana v. United States, 450 U.S. 544, 551

(1981) (“After a State enters the Union, title to the land is governed by state law.”). “The

State's power over the beds of navigable waters remains subject to only one limitation:

the paramount power of the United States to ensure that such waters remain free to

interstate and foreign commerce.” Id. Therefore, the nature and extent of riparian rights



                                               9
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2685 Filed 08/25/21 Page 10 of 25




 acquired through landownership along the Detroit River must be determined based

 largely on Michigan law.

        The bottomlands of the Great Lakes are retained in public trust by the adjoining

 states. See Glass v. Goeckel, 473 Mich. 667, 694, 703 N.W.2d 58, 73 (2005) (“[T]he

 public trust doctrine serves to protect. . . the waters of the Great Lakes and their

 submerged lands-shared in common by the public”); Gunderson v. State, Indiana Dep't

 of Nat. Res., 90 N.E.3d 1171, 1182-83 (Ind. 2018) (same); State ex rel. Merrill v. Ohio

 Dep't of Nat. Res., 955 N.E.2d 935, 950 (Ohio 2011) (same). In contrast, Michigan

 courts have found that the state transferred title to the bottomlands of the St. Clair and

 Detroit rivers to the owners of riparian property along their banks in the same way

 littoral/riparian 4 rights are divided among landowners on inland lakes and rivers in

 Michigan. See Lorman v. Benson, 8 Mich. 18, 32 (1860) (holding that a riparian

 landowner also acquires title to the bottomlands extending to the midpoint of the Detroit

 River so, “plaintiff is entitled to every beneficial use of the property in question which

 can be exercised with a due regard to the common easement [for navigation]”); Michalik

 v. Just., No. 209109, 1999 WL 33430147, at *2 (Mich. Ct. App. Nov. 9, 1999) (“[T]he

 boundaries of [the parties] riparian rights must be established by drawing lines




 4 In modern usage “littoral” property refers to waterfront property boarding a lake or
 ocean, by contrast, “riparian” landowners are those whose property is adjacent to or
 abutting a river or stream. See Black's Law Dictionary (11th ed. 2019). Michigan case
 law on which this opinion heavily relies, however, “has not always precisely
 distinguished between the two terms.” Glass v. Goeckel, 473 Mich. 667, 672, 703
 N.W.2d 58, 61 n.1 (2005). As such, consistent with the language of these opinions, the
 court uses the term “riparian rights” to refer to rights acquired by both littoral and
 riparian landowners.
                                              10
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2686 Filed 08/25/21 Page 11 of 25




 perpendicular to the middle, or ‘thread,’ of the St. Clair River.”) (citing Campau Realty

 Co v. City of Detroit, 162 Mich. 243, 245; 127 NW 365 (1910)).

        And to determine if Defendant trespassed on Plaintiff’s bottomlands by consistently

 docking boats in front of his property, the court relies on Michigan common law because

 “no rule of trespass exists in maritime law,” so the court must look to other common law

 sources to fill in the gaps. Marastro Compania Naviera, S.A. v. Canadian Mar. Carriers,

 Ltd., 959 F.2d 49, 53 (5th Cir. 1992); see also Just v. Chambers, 312 U.S. 383, 388,

 (1941) (“With respect to maritime torts we have held that the State may modify or

 supplement the maritime law by creating liability which a court of admiralty will recognize

 and enforce when the state action is not hostile to the characteristic features of the

 maritime law or inconsistent with federal legislation.”). Therefore, the court will look to

 Michigan law in making its determination.

                  A. The Rights of Neighboring Riparian Rightsholder

        Both parties agree that the use of water by riparian landowners is governed by

 the rule of reasonableness. (See ECF No. 43, PageID.915; ECF No. 44, PageID.1249.)

 The definition of reasonable use depends on the facts of the case. Hoover v. Crane,

 362 Mich. 36, 106 N.W.2d 563 (1960). The Michigan courts have developed a three-

 part test for determining what constitutes a reasonable use:

        First, attention should be given to the size, character and natural state of the
        water course. Second, consideration should be given the type and purpose of the
        uses proposed and their effect on the water course. Third, the court should
        balance the benefit that would inure to the proposed user with the injury to the
        other riparian owners.

 Three Lakes Ass'n v. Kessler, 285 N.W.2d 300, 303 (Mich. App. 1979) (citing

 Thompson v. Enz, 379 Mich. 667, 686-87, 154 N.W.2d 473, 484 (1967)).



                                             11
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2687 Filed 08/25/21 Page 12 of 25




        Balancing the benefits and potential harms of Defendant’s use of the river is by

 its nature a highly case-specific, fact-intensive exercise. Both sides separately contend

 that the facts, combined with the relevant precedent on the use of wharf space, support

 summary judgment in their favor. To ascertain the reasonableness of Defendant’s

 conduct, the court must first review the various Michigan court decisions involving

 disputes over the usage of wharf space.

        The leading Michigan precedent on wharf usage by neighboring riparian owners

 is Rosema v. Constr. Materials Corp., a short 1932 Michigan Supreme Court decision.

 258 Mich. 457, 243 N.W. 24 (1932). In Rosema, the plaintiffs, who owned 500 feet of

 undeveloped river frontage on the Grand River, challenged a neighboring gravel pit’s

 “almost daily” practice of tying up boats at the end of the gravel pit’s dock “so that the

 stern of the boat would project out into the water in front of plaintiffs' property, but leave

 considerable space between the water line and the boat.” 258 Mich. at 458, 243 N.W. at

 25. The court rejected the plaintiffs’ request for injunctive relief and instead opted to

 adopt the “correct rule” from Original Hartlepool Collieries Co. v. Gibb an English

 Chancery Court decision. Id. (citing (1877) 5 Ch. D. 713 (Eng.)). While noting that it was

 “not confronted with a situation where there are adjoining wharves or docks, or where

 plaintiffs are being deprived of free access to their property,” the Rosema court held that

 “a riparian owner has a right to moor a ship of ordinary size alongside his wharf, to load

 or unload, although his ship may overlap his neighbor's premises; provided reasonable

 access is not obstructed.” Id (emphasis added). 5




 5 The court was also clear that while a vessel is allowed to overlap a neighboring
 riparian owner’s bottomlands, that does not mean the vessel’s owner acquires a
                                               12
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2688 Filed 08/25/21 Page 13 of 25




        The Original Hartlepool decision, which the Michigan Supreme Court expressly

 endorsed as the “correct rule,” is perhaps more factually analogous to the present

 dispute. The plaintiffs in Original Hartlepool ran a bulk coal dock on a leased property

 with 125ft of wharf space on the River Tames in London. 6 5 Ch. D. at 713-14. The

 plaintiffs sued when a neighboring riparian landowner (defendant) tied unused wooden

 rafts to his wharf to prevent the plaintiffs from docking a 175-foot coal freighter at the

 plaintiff’s wharf. Id. When docked, the plaintiff’s vessel would physically overlap part of

 the defendant’s adjoining wharf. Id. The defendant argued that the plaintiff kept the ship

 “moored for an unreasonable time, thus depriving [him] of access to, and reasonable

 use of the frontage” while also creating a “dangerous obstruction to access to [his]

 dock.” Id. at 714-15. The court found that the docking of the 175-foot vessel for the

 delivery of coal was an “ordinary” use of the land for a “proper purpose.” Id. at 720.

 Analogizing to the parking of a carriage in the street that overlapped in front of a



 prescriptive easement. See Rosema v. Constr. Materials Corp., 258 Mich. 457, 459,
 243 N.W. 24, 25 (1932).
 6 Plaintiff argues, in the alternative, that the holdings of the Rosema and Original

 Hartlepool decisions do not apply because “DBS is not the riparian owner” as, at most, it
 leases the “Revere Dock” under a month-to-month lease. (ECF No. 57, PageID.2457.)
 Such an argument is unavailing for two reasons. First, a close reading of Original
 Hartlepool shows that the plaintiff asserting the right to use his neighbor’s wharf space
 was also a lessee. See (1877) 5 Ch. D. 713 (Eng.). Second, the Michigan Supreme
 Court long ago determined that a lessee of riparian property, by default, “under his
 lease” has “a legal interest in the land covered with water.” See Lorman v. Benson, 8
 Mich. 18, 34 (1860) (holding that a lessee of property fronting the Detroit River could
 bring an “action of trespass” against a neighboring landowner for holding logs on the
 water in front of the lessee’s property, thereby preventing the lessee from commercially
 cutting ice). As a lessee, Defendant has acquired the same riparian rights “for all
 purposes not prohibited by the terms of the lease” that were possessed by the owner.
 See United Coin Meter Co. v. Gibson, 311 N.W.2d 442 (1981) (noting that a lease gives
 the lessee “possession of the property leased and exclusive use or occupation of it for
 all purposes not prohibited by the terms of the lease”). Plaintiff points to no case law
 contradicting this general rule.
                                              13
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2689 Filed 08/25/21 Page 14 of 25




 neighbor’s house, the court concluded that “there is no law that your vessel shall be the

 exact length of your wharf.” Id. The court concluded the plaintiff’s docking of a boat

 overlapping his neighbor’s wharf “for about 100 days in a year,” for only part of the day,

 was not unreasonable. Id. at 723. But the court noted that the plaintiff should move their

 vessel when “asked to get out of the way.” Id.

        Michigan case law continues to apply these principles to similar disputes. In W.

 Michigan Dock & Mkt. Corp. v. Lakeland Invs., the court considered a dispute between

 owners of adjacent waterfront industrial properties on Lake Muskegon. 534 N.W.2d 212,

 214 (Mich. App. 1995). The parties owned two adjoining commercial piers that extended

 into the lake; the wharves were “separated by approximately 390 feet of water [forming]

 a fully navigable boat slip.” Id. The shoreline between the two wharves was owned by

 the plaintiff, who sought to prevent the defendant from mooring vessels, including a

 World War II submarine serving as a public museum, within the slip because it

 reasoned that any docking vessels tied to the defendant’s wharf, would be trespassing

 on the bottomlands that the plaintiff owned. Id. The trial court found that the “[defendant]

 as a riparian owner on Muskegon Lake, had the right to reasonable use of the waters of

 the boat slip and that reasonable riparian use was a question of fact requiring a trial.”

 After holding a bench trial, the court entered an order “allowing [defendant] to load and

 unload boats and ships in the slip, but prohibiting it from anchoring vessels to the slip's

 lake bed and from docking vessels for more than one week without plaintiff's

 permission.” Id. at 215-16. The Michigan Court of Appeals affirmed in a published

 opinion. Citing the commercial nature of the lake and the historical use of the boat slip

 as factors supporting the trial court’s decision, it held that “the [trial] court properly



                                                14
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2690 Filed 08/25/21 Page 15 of 25




 balanced the benefit that would inure to defendant with the injury to [the plaintiff] and

 other riparian owners” in determining that the defendant retained some ability to use the

 boat slip. Id. at 216.

        While Defendant first contends that Michigan does not recognize a cause of

 action for maritime trespass when a boat is merely in position over a riparian owner’s

 bottomlands (see ECF No. 43, PageID.920-22), precedent shows how this argument

 falters. In Lorman, the Michigan Supreme Court first recognized that a plaintiff riparian

 rightsholder, who was prevented from “exercise[ing]. . .[the] valuable privilege” of ice

 cutting over his bottomlands, had a claim for “trespass. . . as a direct consequence of

 the injury.” Lorman, 8 Mich. at 32-33 (finding that the storing of defendant’s logs in a

 boom that floated over the plaintiff’s Detroit River bottomlands was no more reasonable

 “than [claiming] the right to travel a highway justifies the leaving of wagons standing

 indefinitely in front of private dwellings or stores”) (emphasis added). The existence of a

 cognizable common law tort claim for maritime trespass is further supported by W.

 Michigan Dock & Mkt. Corp., which affirmed the trial court’s authority to limit the length

 of time that the defendant could dock vessels over the plaintiff’s bottomlands. 7 534

 N.W.2d at 216; see also, People v. Kabongo, No. 159346, --- N.W.2d ----, 2021 WL

 2024494, at *24 (Mich. May 20, 2021), reh'g denied (recognizing “Ubi jus, ibi remedium,




 7While DBS points out that the plaintiff in W. Michigan Dock & Mkt. Corp. v. Lakeland
 Invs. was awarded $5,000 for three feet of permanent encroachment by the wharf but
 received no momentary damages due to the defendant’s docking of vessels over its
 bottomlands, the lack of a damage award in that case does not mean such temporary
 maritime trespasses are always incognizable. 210 Mich. App. 505, 514, 534 N.W.2d
 212, 217 (1995). The opinion does not indicate that the plaintiff in that case even sought
 such damages or provided proof of losses that would justify anything more then a
 nominal damage award for the trespass committed by vessels.
                                              15
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2691 Filed 08/25/21 Page 16 of 25




 the principle that where one's right is invaded or destroyed, the law gives a remedy to

 protect it or damages for its loss”) (citation omitted). Without proof of a specific injury,

 however, a plaintiff is limited to nominal damage for a past trespass. 8 Adams v.

 Cleveland-Cliffs Iron Co., 237 Mich. App. 51, 60, 602 N.W.2d 215, 219 (1999); see also

 American Law of Torts § 23:37 (noting that “in any action of trespass, it is usually stated

 that the plaintiff is always entitled to, at least, nominal damages.”).

        In sum, the court finds that Defendant’s docking of vessels that overhang the

 property line but are not tied to a neighbor’s wharf does not automatically constitute a

 trespass as a matter of law. 9 See Rosema, 243 N.W. at 25. Rather, to determine if



 8 Because the Plaintiff in the present case can show no meaningful injury to its business
 (see ECF No. 43-3, PageID.1005), even if it is ultimately successful in proving at trial
 that Defendant’s actions constituted a trespass, his recovery for Defendant’s past
 actions is limited to nominal damages.
 9 Plaintiff’s response brief also muddies the precedential waters by citing Hall v. Wantz,

 336 Mich. 112, 57 N.W.2d 462 (1953), to argue that Defendant is not protected by the
 “servitude for commercial navigation” when Defendant unloads vessels that overhang
 the property line. (See ECF No. 53, PageID.2260-62.) Plaintiff claims that Hall stands
 for the proposition that even a “[n]eighboring riparian owner (which [Defendant] DBS is
 not) cannot make use of the water as a situs for carrying on a private enterprise without
 the consent of the other riparian owner.” (Id.) This reading is incorrect. Hall involved a
 trespass claim brought against a defendant who had indefinitely anchored a large barge
 containing a house and fishing business in the middle of an inland lake and “own[ed] no
 property on the lake shore or riparian rights whatsoever.” Hall, 57 N.W.2d at 463-64
 (emphasis added). The Hall court awarded injunctive relief to the lake’s riparian
 landowners because it found that, while a member of the public had a right to navigate
 on the lake which included an incidental “right to [temporally] anchor,” the public
 easement did “not include. . . the right to anchor indefinitely off the riparian owner's
 premises, particularly when. . . it is attended with dumping of refuse.” Id. at 164. Hall
 expressly considers only the limitations of public easement for navigation and does not
 consider the more extensive riparian privileges granted by the common law to
 neighboring riparian right holders. See, e.g., Hoover v. Crane, 362 Mich. 36, 39, 106
 N.W.2d 563, 564 (1960) (finding that an orchard, as an owner of littoral land, was not
 acting unreasonably by running its irrigation system, which lowered the water level on
 an already drought-stricken inland lake by 1/4 of an inch, because the harm caused to
 neighboring cottage owners was not substantial); W. Michigan Dock & Mkt. Corp. v.
 Lakeland Invs., 534 N.W.2d 212, 215-16 (Mich. App. 1995) (allowing the defendant to
                                               16
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2692 Filed 08/25/21 Page 17 of 25




 Defendant should be enjoined from regularly docking freighters that overhang the

 property line, the court must consider several factors. These factors include: the

 historical use of the property, the effect of the proposed use on the watercourse itself,

 the safety of the proposed use, the local custom regarding dock usage, and any harm

 caused by obstruction of other riparian rightsholders. See id. (relying on the ordinary

 nature of the commercial activity, the use of the neighboring properties, and a lack of

 actual obstruction in making its decision); W. Michigan Dock & Mkt. Corp., 534 N.W.2d

 at 216 (relying on the commercial nature of the watercourse, temporal length of the

 obstruction caused, and the historical use of the site); Original Hartlepool, 5 Ch. D. at

 720-23 (relying on the commercial nature of the watercourse, local custom regarding

 overlapping vessels, length of obstruction, lack of genuine safety issues).

                                     B. Factual Issues

        The briefing provided by the parties makes various factual analogies to the

 aforementioned cases to argue why these precedents inexorably support their view of

 reasonableness. Reviewing both sets of arguments, however, the court is forced to

 conclude that a genuine factual dispute exists regarding key factors. Therefore,

 summary judgment in favor of either party on the dock use issue would be

 inappropriate.

                          i. Undisputed Factors

        Some of the factors that Michigan courts have in the past used to determine the

 reasonableness of a riparian rightsholder’s proposed use are not factually in dispute.




 continue to dock vessels on the side of his wharf for commercial purposes over his
 neighbor’s bottomlands, but imposing time limits).
                                             17
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2693 Filed 08/25/21 Page 18 of 25




 First, the size and historic character of the watercourse do not weigh against

 Defendant’s use of the Revere Dock. The vessels docking at Defendant’s facility are

 clearly “ordinary” for the type of commercial operations regularly conducted on this part

 of the Detroit River, and many of the lake freighters central to this dispute have been

 plying the river for over fifty years. 10 See W. Michigan Dock & Mkt. Corp., 534 N.W.2d at

 216. This stretch of waterfront property along the Detroit River has been used for

 industrial, maritime facilities for over a century. (See ECF No. 43-3, PageID.1021

 (noting that the existing commercial platform dock on Plaintiff’s property was built “at the

 turn of the [20th] century”).) Until it was sold as separate parcels by the City of Detroit in

 2015, the land that forms Defendant’s “Revere Dock” and Plaintiff’s adjoining bulk dock

 were both part of a site occupied by the Revere Copper and Brass factory for decades

 before its demolition in 1989, and while the factory operated, the site was an active

 shipping location. 11 (Id., PageID.1022-24.) Warner testified in his deposition that Plaintiff

 decided to purchase only part of the parcel because he “couldn't see the need for the

 entire remainder of the Revere Copperware site” for Waterfront’s operations, so he

 worked out an agreement whereby Steve Erickson was allowed to purchase the rest of

 the site from the city. (Id.)




 10 Indeed, four of the five freighters that made calls at Defendant’s “Revere Dock” during
 the 2019 season have been in operation on the Great Lakes since 1952. See Marine
 Publishing Co., Know Your Ships, 88 (57th ed. 2016).
 11 See also Micah Walker, Uranium-contaminated site in Detroit was part of the

 Manhattan Project, Detroit Free Press (Dec. 6, 2019),
 https://www.freep.com/story/news/local/michigan/detroit/2019/12/06/uranium-
 contaminated-site-detroit-tied-manhattan-project/4353455002/ [https://perma.cc/BV97-
 MXK8] (recounting the interesting history of the Revere Brass and Copper factory and
 its connection to the Manhattan Project).
                                              18
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2694 Filed 08/25/21 Page 19 of 25




        Second, perhaps because it conducts similar operations next-door, Plaintiff does

 not directly contend that Defendant’s current bulk aggregate operation or its method of

 docking freighters would have a detrimental “effect on the water course” itself. See Id.

 While these undisputed factors point toward Defendant’s use of the watercourse being

 reasonable, they are not dispositive in the present action because other factors that

 need to be considered in the court’s holistic analysis remain unsettled.

                         ii. Custom on the Watercourse

        The factual disputes in the present case revolve largely around the requirement

 that the court “balance the benefit that would inure to the proposed user with the injury

 to the other riparian owners” when determining reasonableness. Id. Defendant argues

 that maritime custom supports his docking of vessels that extend beyond the property

 line. The testimony of the Frye family and Henry Warner respectively, along with

 affidavits provided by their respective expert witnesses, however, points to two very

 conflicting accounts of the docking custom in place on the Detroit River.

        Jack and John Frye both provided deposition testimony affirming that it is

 standard practice for freighters calling at commercial facilities on the Great Lakes to

 overhang the property line, and they state that neighboring facilities operate on a “first

 come first serve[d]” basis. (ECF No. 43-12, PageID.1187; ECF No. 43-13,

 PageID.1220.) John Frye noted that at his companies’ other maritime facilities that it is

 common to share dock space between neighboring facilities without express

 permission. (Id., PageID.1220.) Defendants further support this contention with an

 affidavit from Michael Merrick, a recently retired captain with extensive sailing

 experience on the Great Lakes. Merrick confirmed that in his experience, “shipping



                                              19
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2695 Filed 08/25/21 Page 20 of 25




 companies and dock operators adhere to the rule of ‘first come, first serve[d]’” with the

 caveat that the first vessel, when possible, “must make all reasonable efforts to

 accommodate the vessels.” (ECF No. 43-14, PageID.1226.)

        Warner by contrast, testified based on his experience, that he “found it incredible

 that somebody would think about coming into a business where part of their business

 they'd have to use the facilities next door.” (ECF No. 43-3, PageID.1003.) While Warner

 acknowledges that any one-thousand-foot freighters fueling at Plaintiff’s fuel dock

 necessarily intrude upstream in front of a parcel owned by the James Group, he argues

 that situation is different because he reached a verbal, non-compensatory agreement

 with John James Sr. (the owner) authorizing the intrusion. (Id., PageID.1013-14.)

        To further support its position, Plaintiff also provides an affidavit from Sanjeev

 Kumar Gupta, a former captain turned maritime consultant, who has sailed worldwide,

 including on the Detroit River. (ECF No. 57-5, PageID.2539.) Gupta indicates that

 during his time sailing that he had “never encountered” the first come, first served

 custom and that the “custom is contrary to law and prudent seamanship.” (Id.,

 PageID.2557-58.)

        The parties have presented sufficient factual support for a reasonable factfinder

 to find in favor of either. Thus, a factual dispute exists regarding what customs are in

 place on the Detroit River. See W. Michigan Dock & Mkt. Corp., 534 N.W.2d at 216;

 Original Hartlepool, 5 Ch. D. at 720-23.

                         iii. Safety

        The court will also need to consider safety in determining if a riparian

 rightsholder’s use of a watercourse is reasonable. See, e.g., Original Hartlepool, 5 Ch.



                                              20
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2696 Filed 08/25/21 Page 21 of 25




 D. at 253 (discussing the safety of docking operations in determining reasonableness);

 Jacobs v. Lyon Twp., 448 N.W.2d 861, 863 (Mich. App. 1989), vacated on other

 grounds, (considering, among other factors, if regular anchoring by pleasure craft in

 front of public road ends created an unreasonable safety issue on Higgins Lake).

 Plaintiff argues, based on the affidavit of its expert Kumar Gupta, that Defendant’s

 practice of docking oversized boats has already created “hazards to navigation” for

 ships calling at Plaintiff’s fuel dock. (ECF No. 57, PageID.2460.) Specifically, Gupta

 contends that “[d]espite the lack of delays to date, encroachment by DBS serviced

 vessels have created dangerous navigational situations by reducing the amount of

 operational dock space for [Plaintiff]’s customers.” (ECF No. 57-5, PageID.2551.)

        Defendant’s employee provided contradicting testimony indicating that vessels

 could safely dock at the Revere Dock while Plaintiff used its existing fuel terminal. (ECF

 No. 43-2, PageID.960.) Furthermore, Defendant notes that “six Waterfront personnel

 were deposed in connection with this case, and not a single one claimed that any

 dangerous situation ever arose due to Defendant’s operations.” (ECF No. 58,

 PageID.2603; see also ECF No. 43-5, PageID.1058 (Plaintiff’s barge manager testifying

 that “50, 60 feet between each vessel on the Detroit River” is a sufficient buffer).) And

 the court also notes that Warner’s stated plans of setting up a second fuel dock on its

 property could create the same type of “close quarters” situation—regardless of

 Defendant’s operations—that Gupta found to be a safety hazard in his report. (ECF No.

 43-3, PageID.997, 1018.)

        Based on this conflicting testimony, the court finds a genuine factual dispute

 exists with regards to the safety of Defendant’s use of the Detroit River.



                                             21
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2697 Filed 08/25/21 Page 22 of 25




                         iv. Economic Effect of the Obstruction

        Finally, precedent is clear that the fact finder must weigh any financial injury to a

 neighboring riparian owner when determining the reasonableness of a riparian use. See

 Three Lakes Ass'n, 285 N.W.2d at 303. The scope of such an injury appears to also

 remain factually contested.

        Plaintiff has admitted it did not experience any monetary damages as the result

 of Defendant’s encroachment on its dock space during 2019. (ECF No. 43-11,

 PageID.1155.) But Plaintiff argues that it intends “to expand the operation of his fuel

 terminal within the entire footprint of the property he owns and entire dock frontage

 space,” so Defendant’s practice of overhanging the property line is bound to create

 actual conflicts in the near future. (ECF No. 44, PageID.1235.)

        Defendant argues that Plaintiff’s lack of actual economic losses weighs heavily in

 favor of its motion for summary judgment because it shows that unloading practices

 have had virtually no effect on Plaintiff. (ECF No. 43, PageID.908.) And Defendant

 responds to Plaintiff’s assertions—about the inevitably of future conflicts—by arguing

 that such future losses are speculative since Plaintiff has not committed to a specific

 expansion plan. (See ECF No. 52, PageID.2161 (“Mr. Warner claims that no written

 business plans or projections were developed before green lighting the [terminal

 expansion] project. In fact, Mr. Warner claims that the decision to assume $3 million in

 debt was taken by the ‘seat of [his] pants.’”).)

        Because Defendant’s wharf usage—less than twelve hours on average

 throughout any five-and-a-half day period during the shipping season—is not so great

 that a future conflict is inevitable (see ECF No. 57-5, PageID.2545), the court finds that



                                              22
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2698 Filed 08/25/21 Page 23 of 25




 a question of fact exists regarding the scope of future losses alleged by the Plaintiff.

 Warner testified that his initial improvements to the downriver portion of its land could

 lend itself to three possible increased uses. (ECF No. 43-3, PageID.997, 1018 (noting

 the improved dock could also be used as a site of a second fueling terminal, a waiting

 area, or a storage area for its barges).) While Plaintiff’s brief focuses on the potential

 construction of a new fueling station—presumably because it would lead to the most

 conflicts—it is not clear that Plaintiff has committed to such a path. For instance, Warner

 testified that Plaintiff has not yet developed an engineering plan for an expanded fueling

 operation. (See ECF No. 43-3, PageID.995.)

        Even if the court assumes that increased use of Plaintiff’s improved wharf makes

 space conflicts more likely, the varying potential uses for the downriver portion of the

 property suggested by Warner in his testimony could require injunctive relief differing in

 scope. Absent a showing of significant safety issues, at this juncture, the court thinks it

 is unlikely that any awarded injunctive relief would completely bar riparian

 encroachment by Defendant. Instead, when confronted with analogous situations,

 Michigan courts have issued injunctions that impose specific conditions on neighboring

 riparian right holder’s meant to ensure its continued use of the watercourse is limited so

 that it does not cause an unreasonable injury to a neighbor. See, e.g., W. Michigan

 Dock & Mkt. Corp., 534 N.W.2d 212 at 214-16 (endorsing a trial court’s injunction that

 allowed defendant “to load and unload boats and ships in the slip [over plaintiff’s]

 riparian property, but prohibiting it from anchoring vessels to the slip's lake bed and from

 docking vessels for more than one week without plaintiff's permission”); Hoover, 362

 Mich. at 41-42, 106 N.W.2d at 565-66 (allowing an orchard, as a riparian right holder to



                                              23
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2699 Filed 08/25/21 Page 24 of 25




 take a “reasonable” amount of water from an inland lake for irrigation, but requiring it to

 install a meter to verify that “total . . . pumpage” did not exceed a set limit). To determine

 the scope of such an injunction, the court would first need to make a factual

 determination about the nature and intensity of Plaintiff’s use of its property going

 forward. The disputed nature of the evidence makes such a determination impossible at

 the summary judgment stage.

                                      IV. CONCLUSION

        After a thorough review of the record, the court finds that significant factual

 disputes prevent the court from making a definitive determination at the summary

 judgment stage on the reasonableness of Defendant’s practice of docking freighters at

 its Detroit bulk aggregate dock that regularly extend over the bottomlands of Plaintiff’s

 neighboring commercial maritime facility. Therefore, both Plaintiff and Defendant’s

 motions for summary judgment must be denied as to the maritime trespass issue.

 Accordingly,

        IT IS ORDERED that Defendant DBS’s Motion for Summary Judgment (ECF No.

 43) is DENIED IN PART.

        IT IS ORDERED that Plaintiff Waterfront’s Motion for Summary Judgment (ECF

 No. 44) is DENIED IN PART.

                                                   s/Robert H. Cleland                         /
                                                   ROBERT H. CLELAND
                                                   UNITED STATES DISTRICT JUDGE
 Dated: August 25, 2021




                                              24
Case 3:19-cv-13621-RHC-APP ECF No. 62, PageID.2700 Filed 08/25/21 Page 25 of 25




 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, August 25, 2021, by electronic and/or ordinary mail.

                                                                s/Lisa Wagner                   /
                                                                Case Manager and Deputy Clerk
                                                                (810) 292-6522
 S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\19-13621.WATERFRONT.PartialMSJ.AAB.RHC.docx




                                                         25
